UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7241



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVIDA BILAL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-00-48, CA-01-433)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Davida Bilal, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Davida Bilal seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

A certificate of appealability will not issue for claims addressed

by a district court on the merits absent “a substantial showing of

the denial of a constitutional right.”      28 U.S.C. § 2253(c)(2)

(2000).     As to claims dismissed by a district court solely on

procedural grounds, a certificate of appealability will not issue

unless the movant can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right’ and (2) ‘that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684

(4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)).    We have reviewed the record and conclude for the reasons

stated by the district court that Bilal has not satisfied either

standard.     See United States v. Bilal, Nos. CR-00-48; CA-01-433

(E.D. Va. July 23, 2002).     Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED


                                  2